Citation Nr: 0912620	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a vascular 
disability of the right leg.

3.  Whether the June 1954 rating decision terminating 
entitlement to special monthly compensation (SMC) was the 
product of clear and unmistakable error (CUE). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to May 
1946, and was awarded a Purple Heart for his service in World 
War II.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA), Milwaukee, Wisconsin, Regional 
Office (RO), which inter alia denied service connection for 
peripheral neuropathy and mild to moderate occlusive vascular 
disease at the femoral artery level of the right leg, claimed 
as a vascular disability.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.

In his Substantive Appeal (VA Form 9), received March 2003, 
the Veteran perfected appeals for his claims of service 
connection for a vascular disability of the right leg and 
hepatitis, an increased rating in excess of 20 percent 
disabling for lower back pain, new and material evidence to 
reopen a service connection claim for peripheral neuropathy, 
entitlement to SMC based on the loss of use of the right 
foot, and a total disability rating based on individual 
unemployability (TDIU).  While the Veteran's appeal was 
pending, the RO granted SMC based on the loss of use of the 
right foot (see March 2005 Rating Decision).  The Board 
issued a Decision/Remand in July 2006.  In the decision 
portion of the action, the Board denied the Veteran's request 
for an increased rating for a lower back disability, and 
reopened the Veteran's service connection claim peripheral 
neuropathy.  The Board remanded the issues of entitlement to 
service connection for hepatitis, a vascular disability of 
the right leg, and the reopened peripheral neuropathy claim; 
and the issue involving entitlement to a TDIU.  After further 
development, the RO granted service connection for the 
residuals of hepatitis (see August 2007 Rating Decision).  
The Board issued another Decision/Remand in March 2008, in 
which the Board granted the claim for a vascular disability 
of the right leg entitlement to a TDIU, and remanded the 
service connection claims for a vascular disability of the 
right leg and peripheral neuropathy for failure to comply 
with the Board's July 2006 remand orders pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  As such, the issues of 
service connection for hepatitis, an increased rating in 
excess of 20 percent disabling for lower back pain, 
entitlement to SMC based on the loss of use of the right 
foot, and TDIU have been resolved and are no longer before 
the Board.  After additional development was completed, the 
two remaining issues were returned to the Board for further 
action.  

As discussed in the REMAND portion of this decision, the 
issue of whether the June 1954 rating decision terminating 
entitlement to SMC was the product of CUE is captioned above.       

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether the June 1954 rating decision 
terminating entitlement to SMC was the product of CUE is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On March 23, 2009, after the Veteran's appeals for 
entitlement to service connection for peripheral neuropathy 
and a vascular disability of the right leg were transferred 
to the Board, the Board received written notification from 
the Veteran that he wished to withdraw these appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for 
entitlement to service connection for peripheral neuropathy, 
filed by the Veteran have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a timely appeal for 
entitlement to service connection for a vascular disability 
of the right leg, filed by the Veteran have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The present appeals arise from an August 2000 rating 
decision, to which the Veteran filed a timely notice of 
disagreement (NOD), received September 2000, with the denials 
of service connection for peripheral neuropathy and a 
vascular disability of his right leg.  In March 2003, the 
Veteran submitted VA Form 9, "Appeal to Board of Veterans' 
Appeals" (Substantive Appeal), indicating he was appealing 
the aforementioned denied issues.  The appeal was certified 
to the Board for appellate review.  

During the pendency of such review, in a statement signed by 
the Veteran and received by the Board on March 23, 2009, the 
Veteran indicated that "the BVA March 7, 2008 ruling 
[granting a TDIU] makes [the present appeals regarding 
service connection for peripheral neuropathy and a vascular 
disability of the right leg] no longer significant as [the 
Veteran is] now 100 percent disabled," and "it would be a 
waste of everyone's time to continue when there is nothing to 
be gained."  See "SSOC Notice Response" form, received 
March 2009.  The Board construes this statement as a 
withdrawal of the issues of entitlement to service connection 
for peripheral neuropathy and a vascular disability of the 
right leg.

Pursuant to the laws administered by VA, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2008).  A 
Substantive Appeal may be withdrawn either on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008)(a).  

Here, the Veteran has withdrawn the appeals of entitlement to 
service connection for peripheral neuropathy and a vascular 
disability of the right leg.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration on the 
aforementioned issues.  Accordingly, the Board does not have 
jurisdiction to review the appeals of the issue of 
entitlement to service connection for peripheral neuropathy 
and a vascular disability of the right leg; thus, these 
appeals are dismissed.


ORDER

The appeal for entitlement to service connection for 
peripheral neuropathy is dismissed.   
    
The appeal for entitlement to service connection for a 
vascular disability of the right leg is dismissed.       


REMAND

The Veteran claimed CUE in the RO's 1954 rating decision 
terminating entitlement to SMC.  See March 2005 Type-Written 
Statement from the Veteran.  In a December 2005 rating 
decision, the RO found that the 1954 rating decision was not 
the product of CUE.  

In a type-written statement from the Veteran, received 
February 2006, the Veteran indicated that he wished to 
"appeal" the December 2005 decision denying the Veteran's 
CUE claim.  The Board construes this statement as a timely 
notice of disagreement with the RO's December 2005 rating 
decision denying the Veteran's CUE claim.

Upon further review of the evidence of record, the Board 
notes that there is no indication that the RO took further 
action after receiving the Veteran's February 2006 notice of 
disagreement with the December 2005 rating decision.  In 
other words, the RO has not issued a Statement of the Case 
(SOC) as required by 38 C.F.R. § 19.29 and Manlincon v. West, 
12 Vet. App. 238 (1999) (holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued).        

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Since the Veteran's CUE claim was 
denied by the agency of original 
jurisdiction (AOJ) in December 2005, 
and the Veteran filed a timely notice 
of disagreement with such decision, the 
AOJ should provide the Veteran and his 
representative with a SOC and 
notification of his appeal rights as 
required by 38 C.F.R. § 19.29 and 
Manlincon, 12 Vet. App. 238.   

Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the AOJ 
should readjudicate the issue of 
whether the June 1954 rating decision 
terminating entitlement to SMC was the 
product of CUE.  All applicable laws 
and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


